Citation Nr: 0707328	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-06 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 through 
July 1968.  He died in January 2001 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1. The veteran died in January 2001, at the age of 60, and 
the immediate cause of his death was cerebral infarction; 
with diabetes, congestive heart failure, and coronary artery 
disease listed as conditions leading to the immediate cause.

2. There is no competent medical evidence in the record to 
indicate a cause and effect relationship between the diabetes 
or heart disease and the veteran's active service or his 
service-connected rhinosinusitis.

3. Statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are not met.




CONCLUSIONS OF LAW

1. The criteria for service connection for cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2006).

2. The criteria for dependant's educational assistance under 
Chapter 35, Title 38, United States Code are not met.  38 
U.S.C.A. §§ 3500, 3501 (West 2005);  
38 C.F.R. §§ 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of Death
The veteran died in January 2001 at the age of 60.  According 
to the death certificate, the immediate cause of death was 
cerebral infarction; with diabetes, congestive heart failure, 
and coronary artery disease listed as conditions leading to 
the immediate cause, and peripheral vascular disease and 
chronic obstructive pulmonary disease (COPD) as conditions 
contributing to death.  Service connection was in effect at 
the time of his death for chronic allergic rhinosinusitis.  
He was denied service connection during his lifetime for a 
left arm disability, hypertension, right ankle sprain, Type 
II diabetes mellitus, bilateral hearing loss, and tinnitus.  
He appealed the issue of service connection for diabetes, and 
that appeal was denied by the Board in August 1985.

The appellant seeks Dependency and Indemnity Compensation 
(DIC) and educational assistance benefits through a claim to 
establish service connection for the veteran's death.  She 
contends that the causes of the veteran's death were 
complications from diabetes, which she contends was incurred 
in service.  The preponderance of the evidence is against her 
claim, because there is no causal connection between the 
veteran's cause of death and his service-connected 
disability, and no evidence that the diseases leading to his 
death were incurred in service.

To establish service connection for the cause of a veteran's 
death, the appellant must show that either the fatal disorder 
or disease was incurred in, or aggravated by, service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In particular, service connection may be 
granted under 38 C.F.R. §§ 3.307 and 3.309 if diabetes 
mellitus was manifest within one year of service and was a 
cause of the veteran's death.  

Because there is no indication or allegation that the 
veteran's service-connected rhinosinusitis was the cause of 
death, a starting point in this case is to review the 
veteran's service medical records for some indication of the 
conditions that ultimately led to the veteran's death.  As 
indicated above, the veteran died from a cerebral infarction 
secondary to diabetes, congestive heart failure, and coronary 
artery disease.  As such, the service records were reviewed 
for evidence of the manifestation of either diabetes or a 
heart condition during service or immediately after.

The veteran's July 1968 separation examination was negative 
as to any indication of diabetes, high blood pressure, or any 
coronary disease.  His blood pressure (sitting) was listed as 
130/80 in the separation examination report.  In June and 
December 1965, prior to leaving service, the veteran's blood 
sugar was tested.  In June 1965, the 2-hour post-prandial 
blood sugar after 100 grams of glucose was 123 which, 
according to a VA physician, was normal.  The veteran was 
seen again in December 1965 and a history of sugar in the 
urine was noted; however, the physician specifically ruled 
out diabetes mellitus.  

The appellant reported at a June 2004 hearing that the 
veteran was diagnosed with diabetes in 1965.  However, 
service medical records do not contain a diagnosis of 
diabetes.  A December 1965 medical record has the 
abbreviation "R/O" ahead of "diabetes mellitus" which 
means "rule out."  As such, the words "diabetes mellitus" 
on the December 1965 record is not a diagnosis of diabetes.  

There is no further treatment for blood sugar issues in 
service.  The separation report was negative and the first 
diagnosis of diabetes is an August 1973 report from Memorial 
Hospital, five years after discharge, and well outside the 
one year presumptive period provided for in 38 C.F.R. 
§ 3.307.  Likewise, the first indication of a diagnosis of 
hypertension was in a March 1974 VA treatment report, six 
years post-service.  

There is a March 1967 document of record showing that the 
veteran was rejected from U.S. Civil Service due to 
hypertension, but there are no medical records confirming 
such a medical condition.  A September 1968 VA examination 
report notes a history of hypertension, but reports blood 
pressure sitting as 140/90, standing as 130/90, and sitting 
after exercise as 135/90.  Again, the separation examination 
was negative as to any findings or indication of hypertension 
and there is no medical evidence showing diagnoses of or 
treatment for, either hypertension or diabetes until 5-6 
years after discharge from service.

In July 2004, a VA medical examiner rendered an opinion 
regarding the veteran's cause of death.  Based upon a review 
of the record, the examiner concluded that the cause of death 
was a cerebrovascular accident secondary to diabetes with 
multiple complications from diabetes as contributing factors.  
The examiner noted the normal blood pressure readings during 
service with a 1977 episode that was very high, but later 
controlled by medication.  The examiner also reported on the 
normal blood sugar readings during service with treatment for 
diabetes beginning in 1972, several years following service.  
Based upon the medical evidence of record, the examiner 
stated that the veteran had neither diabetes, nor 
hypertension during service and, as such, his death was not 
service related.

While the veteran's private and VA treatment records do show 
continuous treatment for diabetes and hypertension from the 
mid-1970's through the time of the veteran's death, they do 
not show a connection between those diseases and service.  
The appellant relies heavily on a statement by the veteran's 
treating physician; however the statement does not lend 
support to the notion of a nexus between the veteran's 
diabetes or hypertension and service.  The February 2001 
statement summarized the conditions for which the veteran was 
treated during his life, noted that diabetes was first 
diagnosed "in about 1972," and noted the hypertension 
without any mention of the date of onset.  This doctor 
provided what appears to be an accurate summary of the 
veteran's condition, but did not establish that there was a 
connection between the veteran's diabetes or hypertension and 
his active service.

In summary, none of the competent medical evidence submitted 
or obtained on the appellant's behalf shows a nexus between 
the veteran's cause of death and his service.  There is, 
unfortunately, no medical evidence in the record to 
corroborate the appellant's belief that the veteran's death 
was caused by a condition that manifested during service.  
While there is no doubt as to the sincerity of the 
appellant's belief as to the cause of her husband's death, 
the record does not show that she has the medical expertise 
required to provide a medical opinion to establish a link 
between the veteran's cause of death and his service.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Relevant evidence, namely medical evidence, from 
persons qualified to opine as to cause of death and causal 
connection is required.  The record contains no competent 
medical evidence that the veteran had diabetes or 
hypertension as a result of service, within one year of 
service discharge, or as secondary to any of his service-
connected rhinosinusitis.  

The preponderance of the evidence is against the appellant's 
claim and the benefit-of-the-doubt rule is inapplicable. See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection 
for the cause of the veteran's death is not warranted.


Eligibility for Dependant's Educational Assistance
Educational assistance is available to a surviving spouse of 
a veteran who either died of a service-connected disability 
or died while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As discussed above, the veteran did not die of a service-
connected disability. Nor did he have a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability at the time of his death.  Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive Dependant's Educational Assistance (DEA) 
benefits.  See 38 U.S.C.A. § 3501(a)(1);  
38 C.F.R. § 3.807.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The appeal for DEA benefits is denied 
as a matter of law.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claims for entitlement to DIC via 
service connection for the cause of the veteran's death and 
DEA.  Sufficient evidence is available to reach a decision 
and the appellant is not prejudiced by appellate review at 
this time.

VA sent the appellant several letters that informed her of 
the evidence necessary to establish her claims for DIC, 
including service connection for the veteran's cause of death 
and DEA.  See VA letters to the appellant dated March 2003, 
May 2004, and January 2005.  The appellant was notified of 
what was necessary to establish her claims, what evidence she 
was expected to provide, and what VA would obtain on her 
behalf.  The January 2005 letter also asked the appellant to 
provide VA with any pertinent evidence she may have regarding 
her claims.  These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1) (2006).  While the letters did not 
provide notice as to the type of evidence necessary to 
establish an effective date or a disability rating as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
those issues are moot since the claims are denied.  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The appellant was furnished 
compliant notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the appellant's 
statements, the veteran's service medical records, VA and 
private treatment records, and a VA medical opinion have been 
associated with the claims folder.  The appellant was 
afforded an RO personal hearing in June 2004 and the hearing 
transcript is of record.  She has not notified VA of any 
additional available relevant records with regard to her 
claims.  VA has done everything reasonably possible to assist 
the appellant and a remand for further development of these 
claims would serve no useful purpose.  VA has satisfied its 
duties to notify and assist and further development is not 
warranted.  


ORDER

Service connection for cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code, 
are denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


